Name /as23/opn_bf_sc     10/12/2012 09:49AM   Plate # 0                      pg 563 # 1




                                              563

                         IN THE SUPREME COURT OF THE
                               STATE OF OREGON

                                 STATE OF OREGON,
                                  Plaintiff-Appellant,
                                  Petitioner on Review
                                            v.
                                TOM RALPH BOBBITT,
                                 Defendant-Respondent,
                                 Respondent on Review.
                                CA A142610; SC S060385

               ORDER DISMISSING PETITION FOR REVIEW,
                VACATING COURT OF APPEALS DECISION,
               AND REMANDING CASE TO CIRCUIT COURT

                       Upon consideration by the court.
                   The State of Oregon has filed a petition for review
          that is pending in this court. The parties have notified the
          court that Defendant Bobbitt has died. Counsel for Defen-
          dant Bobbitt has moved to dismiss the petition for review.
          Appellant State of Oregon (state) also has moved to dismiss
          the petition for review and has further requested that the
          court vacate the Court of Appeals opinion and remand the
          case to the trial court for an order dismissing the pending
          case against defendant.
                   Both motions to dismiss the pending petition for
          review are granted and the petition for review is dismissed.
          The state’s request to vacate the Court of Appeals decision is
          granted. The decision of the Court of Appeals is vacated and
          the case is remanded to the circuit court with instructions to
          dismiss the pending case against defendant.
                October 4, 2012                           Thomas A. Balmer
                                                          Chief Justice,
                                                          Supreme Court